 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                            FOR THE DISTRICT OF ARIZONA
 8
 9   Marcos Soto-Mendoza,                                No. CV-16-00791-TUC-CKJ
10                  Petitioner,                          ORDER
11   v.
12   United States of America,
13                  Respondent.
14
15          Pending before the Court is Petitioner’s Motion to Grant Bail to Movant Pending
16   the Disposition of the § 2255. (Doc. 23). In Petitioner’s habeas petition, he alleges
17   ineffective assistance of counsel. In support of his Motion to Grant Bail, Petitioner cites
18   Martin v. Solem for the proposition that district courts have the inherent power “to enlarge
19   a state prisoner on bond pending hearing and decision on his [or her] application for a writ
20   of habeas corpus.” 801 F.2d 324, 329 (8th Cir. 1986) (citing In re Wainwright, 518 F.2d
21   173, 174 (5th Cir.1975)).
22          Despite Petitioner’s citation to Martin v. Solem, in this Circuit, it is unclear whether
23   the Court has the authority to grant bail pending the resolution of a habeas petition. See
24   United States v. McCandless, 841 F.3d 819, 822 (9th Cir. 2016) (“We have not yet decided
25   whether district courts have the authority to grant bail pending resolution of a habeas
26   petition, and we need not resolve that question today.”). If the Court does have that
27   authority, it “is reserved for extraordinary cases involving special circumstances or a high
28   probability of success.” Land v. Deeds, 878 F.2d 318, 318 (9th Cir. 1989).
 1          Petitioner claims that his case involves an “exceptional circumstance” and writes:
 2          The exceptional circumstance is the fact that the benefit of having obtained
            justice via § 2255 will be lost due to release long after the time any just
 3
            sentence would have expired. The errors, both by counsel and the
 4          Government in this matter have cost Movant severely. He has been
            incarcerated ever since 2011. He desires release pending the disposition of
 5
            this matter to enable him to be with his family and begin to put his life back
 6          together. A “win” will be hollow if it comes any later.
 7   (Doc. 23, pg. 2).
 8          As best the Court can discern from Petitioner’s argument, Petitioner claims that even
 9   if his habeas petition is successful, any relief he would receive would be “hollow” because
10   he would have already served a larger sentence than what he should have served. Petitioner
11   has provided no further evidence that his case is “extraordinary” or involves a “special
12   circumstance.” “Examples of such circumstances include the raising of substantial claims
13   upon which the appellant has a high probability of success, a serious deterioration of health
14   while incarcerated, and unusual delay in the appeal process.” Salerno v. United States, 878
15   F.2d 317, 317 (9th Cir. 1989). Petitioner has provided no indication that his situation is
16   sufficiently “special” to permit release on bail. What Petitioner requests is a complete
17   circumnavigation of the judicial process. The Court cannot rectify a theoretical future
18   injustice by granting bail at this time.
19          IT IS HEREBY ORDERED:
20      1. Petitioner’s Motion to Grant Bail to Movant Pending the Disposition of the § 2255
21          (Doc. 23) is denied.
22      2. Petitioner’s Request to Submit for Decision the Disposition of the 2255 or Bail
23          Motion (Doc. 24) is denied.
24          Dated this 5th day of February, 2019.
25
26
27
28


                                                 -2-
